       Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO


Cynthia Pagán-Porratta, et al.,
      Plaintiffs,
            vs.                              CIVIL NO: 17-1961 (RAM)
Municipality of Guaynabo, et al.,
      Defendants.



                                OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

      Pending     before   the    Court     is     Plaintiffs’    Motion   for

Reconsideration (“Reconsideration”) (Docket No. 48). Plaintiffs

request that the Court reconsider its Opinion and Order granting

Defendants’ Motion for Summary Judgment and the ensuing Judgment

dismissing all of Plaintiffs’ claims. (Docket Nos. 46 and 47,

respectively). Defendants in turn filed a Response in Opposition

to Plaintiffs’ Motion for Reconsideration (“Opposition”) (Docket

No. 49). Lastly, Plaintiffs filed a Reply to Opposition to Motion

for Reconsideration (“Reply to Opposition”). (Docket No. 52). For

the   reasons     stated    below,    the        Court   DENIES   Plaintiffs’

Reconsideration.

                           I.    FACTUAL BACKGROUND

      On July 14, 2017, Cynthia Pagán-Porrata (“Pagán-Porrata”),

Aníbal Jiménez-Haddock (“Jiménez-Haddock”), Daniel Cumbas-Aponte
         Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 2 of 9
Civil No. 17-1961 (RAM)                                                             2


(“Cumbas-Aponte”),            Roberto     Santos-Torres      (“Santos-Torres”),

Carlos    Morales-Figueroa         (“Morales-Figueroa”),          Luis    Ortiz-Ojeda

(“Ortiz-Ojeda”),           and   their    respective    conjugal         partnerships

(collectively,           “Plaintiffs”),    filed    a   Complaint        against   the

Municipality of Guaynabo and Wilfredo Martínez Hernández, now

Victor Franco, in his official capacity as Police Commissioner of

the      Guaynabo         Municipal      Police     Department      (collectively,

“Defendants”        or     “Municipality”).       (Docket   No.    1).     Plaintiffs

alleged that Defendants violated the Fair Labor Standards Act

(“FLSA”). 29 U.S.C. § 201, et seq. Id. at 12-13. They also invoked

supplemental jurisdiction due to violations of local labor laws

and the Puerto Rico Constitution. Id. at 14-15. During the relevant

time-frame (starting on or around August 2012), Plaintiffs worked

as canine unit officers and were purportedly not compensated for

overtime work performed. 1 Therefore, they specifically request

overdue payment for the alleged fourteen (14) hours spent taking

care of their dogs outside of “working hours.” (Docket No. 25 ¶

63).

       Defendants denied the allegations in their Answer to the

Complaint and subsequently filed a Motion for Summary Judgment on

October 4, 2018. (Docket Nos. 11 and 27). On August 27, 2019, this


1 The end-date may vary as some of the Plaintiffs have since resigned from the

canine unit. Ortiz-Ojeda resigned on March 23, 2016, Cumba-Aponte on July 6,
2018 and Jiménez-Haddock on February 15, 2018. Plaintiffs admitted all the
resignations. (Docket No. 35 ¶¶ 42, 51 and 77). However, Pagan-Porrata, Santos-
Torres and Morales-Figueroa continue working in the canine unit.
         Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 3 of 9
Civil No. 17-1961 (RAM)                                                                3


Court granted Defendants’ Motion for Summary Judgment. (Docket No.

46). Accordingly, the Court also issued a Judgment dismissing all

of Plaintiffs’ claims. (Docket No. 47).

        Plaintiffs’    filed   their   Reconsideration       on     September        23,

2019, stating that the Court’s Opinion and Order at Docket No. 46

deprives them of their overtime compensation. (Docket No. 48 at 2-

6). They also claim the Court erred by failing to recognize “the

value    of   compensatory      time   as   a    material    fact    [as      to     all

Plaintiffs] and its failure to credit Officer Pagán-Porrata’s

statement.” Id. at 8. To wit, they state that pursuant to Fed. R.

Evid. 602, no additional testimony was needed to confirm Pagán-

Porrata’s statement. Likewise, they requested that the Court order

Defendants     to   recalculate    Plaintiffs’       overtime     hours       with    an

“accurate arithmetic.” Id. at 4. Lastly, Plaintiffs contend that

the   Court    erred   in   determining     that     Pagán-Porrata’s          Unsworn

Statement Under Penalty of Perjury was a sham affidavit. Id. at

10.      Defendants     filed     their         Opposition    to      Plaintiff’s

Reconsideration on October 4, 2019. (Docket No. 49). Plaintiffs

likewise filed a Reply to Opposition on October 11, 2019 (Docket

No. 52).

                         II.    LEGAL STANDARD

        The Federal Rules of Civil Procedure do not provide for the

filing     of motions for reconsideration.           Consequently,        a    motion

which asks “the court to modify its earlier disposition of a case
      Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 4 of 9
Civil No. 17-1961 (RAM)                                                    4


because of an allegedly erroneous legal result is brought under

Fed. R. Civ. P. 59(e).” Marie v. Allied Home Mortg. Corp., 402

F.3d 1, 7 (1st Cir. 2005); see also United States v. Pérez-Greaux,

382 F.Supp.3d 177, 178 (D.P.R. 2019). According to the First

Circuit, reconsideration is “an extraordinary remedy which should

be used sparingly.” U.S. ex rel. Ge v. Takeda Pharm. Co., 737 F.3d

116, 127 (1st Cir. 2013) (internal quotation omitted). Thus, a

district court may only grant a reconsideration if there is a

“manifest error of law, [...] newly discovered evidence, or in

certain other narrow situations [such as a change in controlling

law].” United States v. Peña-Fernández, 2019 WL 3716472, at *2

(D.P.R. 2019) (quoting Biltcliffe v. CitiMortgage, Inc., 772 F.3d

925, 930 (1st Cir. 2014)).

     Indeed   “[w]hen     the   motion   simply regurgitates contentions

that were previously made and rejected, the movant has no legal

basis to insist upon reconsideration.” Liu v. Mukasey, 553 F.3d

37, 39 (1st Cir. 2009); see also Santa Cruz-Bacardi v. Metro Pavia

Hospital, Inc., 2019 WL 44553620, at * 2 (D.P.R. 2019) (quotation

omitted)   (emphasis      added)    (“A motion for reconsideration “is

unavailable   if   said   request   simply   brings   forth   a   point   of

disagreement between the court and the litigant.”) Further, it may

not be brought by a losing party to “raise legal theories that

should have been raised earlier.” Teamcare Infusion Orlando, Inc.

v. Humana Health Plans of Puerto Rico, 2018 WL 9412924, at *6
      Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 5 of 9
Civil No. 17-1961 (RAM)                                                   5


(D.P.R. 2018) (citation omitted). Hence, a reconsideration does

“not provide a vehicle for a party to undo its own procedural

failures.” Peña-Fernández,     2019    WL   3716472,   at   *2   (quotation

omitted).

                               III. ANALYSIS

     Plaintiffs failed to show a manifest error of law, newly

discovered evidence or any other circumstance which would warrant

reconsideration   of   the   Court’s   Opinion   and   Order.    See   Peña-

Fernández, 2019 WL 3716472, at *2. In their Reconsideration,

Plaintiffs contend they are due compensation for the overtime work

performed in light of Defendants miscalculations of hours. (Docket

No. 48 at 4). Moreover, Plaintiffs assert that they never claimed

they were denied cash compensation, rather they argue that there

is a controversy regarding whether they received any form of

compensation for the overtime work performed. Id. at 9.

     However, the Court already addressed this issue in its Opinion

and Order. The Court deemed as admitted facts that Plaintiffs

received at least some monetary compensation for overtime work

performed. (Docket No. 46 at 15-19, ¶¶ 37, 46, 56, 64, 72 and 80).

Moreover, whereas Plaintiffs claim that the “[u]nder-recording

hours of compensatory time from Plaintiffs both deprives them of

the ability to “cash in” that time and undermines their progress

towards overtime benefits that are compensable with dollars,”

Plaintiffs have yet to proffer evidence as to how this alleged
      Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 6 of 9
Civil No. 17-1961 (RAM)                                                  6


miscalculation   of   hours   occurred.   Instead,   they    contend   that

Pagán-Poratta’s testimony is sufficient to sustain allegations of

miscalculated    hours.   The   Reconsideration      includes   the    same

exhibits, i.e. Plaintiffs’ timesheets from the relevant time, that

Defendants   originally   provided   to   support    their   Statement   of

Uncontested Facts at Docket No. 25. While Plaintiffs attached the

timesheets to show that the Municipality allegedly miscalculated

Plaintiffs hours, the timesheets also show that the Municipality

did record the 3.5 hours of approved overtime. (Docket No. 48-1).

It is worth noting that Plaintiffs conceded this last point in

their Reconsideration and Defendants highlighted this concession

in their Opposition. (Docket Nos. 48 at 8 and 49 at 9). See Liu,

553 F.3d at 39. Further, Plaintiffs’ Reply to Opposition only

includes Plaintiffs’ timesheets with handwritten comments as to

how many hours were allegedly unrecorded. (Docket Nos. 50-2 to 50-

7). Plaintiffs however had already proffered these documents to

the Court when they filed their Response to Defendants’ Statement

of Uncontested Material Facts at Docket No. 35. (Docket Nos. 35-2

to 35-7).

     Thus, the arguments set forth in Plaintiffs’ Reconsideration

and in their Reply to Opposition are based on formerly available

evidence which was already presented and analyzed by this Court in

its Opinion and Order at Docket No. 46. Defendants posit the same

in their Opposition. (Docket No. 49 at 6). Therefore, Plaintiffs
        Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 7 of 9
Civil No. 17-1961 (RAM)                                                     7


can   no   longer   raise     these   arguments.   See   Pérez-Greaux,    382

F.Supp.3d at 177 (citing Iverson v. City of Boston, 452 F. 3d 94,

104 (1st Cir. 2006)).

      With regards to Pagán-Porrata’s unsworn statement, in their

Reconsideration, Plaintiffs aver that it is not a sham affidavit

because she never changed her testimony; rather, she always stated

that she reported her overtime hours. (Docket No. 48 at 11). While

this may be true, as Defendants posit in their Opposition, Pagán-

Porrata nonetheless included new facts in her statement which were

not contained anywhere else on the record. (Docket No. 49 at 8).

As this Court already addressed in its Opinion an Order, the

unsworn statement included by Plaintiffs at Docket No. 35-1 was

the first instance on record wherein Pagán-Porrata explained that

Sergeant Carlos Borges told Plaintiffs to stop turning in their

worksheets regarding canine maintenance hours. (Docket No. 46 at

28-29). This new fact, coupled with the suspect timing of the

affidavit, “raises serious concerns as to [its] validity and

authenticity.” Vargas v. Laguer, 2017 WL 1230303, at *3 (D.P.R.

2017). Likewise, this District has held that the addition of new

facts   in   an   affidavit    without   explanation,    “pushes”   a   sworn

statement “off the table.” See Rodriguez-Soto v. Presbyterian Med.

Anesthesia Grp., 2019 WL 1349991, at *4 (D.P.R. 2019) (holding

that the declaration in controversy constituted a sham affidavit

because it included “new facts that [were] not contained in the
       Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 8 of 9
Civil No. 17-1961 (RAM)                                                    8


rest of the evidence of record,” its timing was concerning and

plaintiff failed to provide an adequate explanation for the change

in testimony).

      In their Reconsideration, Plaintiffs failed to explain why

Pagán-Porrata’s sworn statement added this new fact and why the

statement was only filed once Defendants filed their Motion for

Summary Judgment. See Escribano-Reyes v. Prof'l Hepa Certificate

Corp., 817 F.3d 380, 387 (1st Cir. 2016) (“Escribano presents no

satisfactory explanation for the inconsistencies created by his

eleventh-hour filing. […] [He] cannot blame opposing counsel for

his   failure   to   marshal   the   evidence   he   required.   […]   [T]the

district court acted within its discretion in striking Escribano's

sworn statement.”) Plaintiffs were made aware of this lack of

explanation in the Court’s Opinion and Order and they nevertheless

failed to provide the Court with an adequate explanation in their

Reconsideration. (Docket No. 46 at 28-29). Therefore, the Court

properly excluded Pagán-Porrata’s unsworn statement under the sham

affidavit doctrine as it was intended solely to introduce new facts

with the aim of defeating a summary judgment.

      Having already addressed Plaintiffs’ arguments in the Court's

decision at Docket No. 46, the Court AFFIRMS its Opinion and Order

granting summary judgment against Plaintiffs and dismissing all

claims against Defendants (Docket Nos. 46 and 47, respectively).
      Case 3:17-cv-01961-RAM Document 53 Filed 10/21/19 Page 9 of 9
Civil No. 17-1961 (RAM)                                               9


                             IV.    CONCLUSION

     For the reasons set forth above, the Court DENIES Plaintiffs'

Motion for Reconsideration (Docket No. 48).

IT IS SO ORDERED.

     In San Juan Puerto Rico, this 21st day of October 2019.

                                   S/ RAÚL M. ARIAS-MARXUACH
                                   United States District Judge
